Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending.

Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
4.    The system of claim 1, wherein the selected portions of the video are arranged within the video summary based on a video summary template, the video summary template selected based on the type of the activity, the video summary template defining a pre-defined ordering of video portions for inclusion in the video summary based on the types of the events of interest.
14.    The method of claim 11, wherein the selected portions of the video are arranged within the video summary based on a video summary template, the video summary template selected based on the type of the activity, the video summary template defining a pre-defined ordering of video portions for inclusion in the video summary based on the types of the events of interest.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 5 recites:
5.    The system of claim 1, wherein the one or more physical processors are, to generate the video summary from the selected portions of the video, further configured to provide individual selected portions of the video without compiling a singular video summary file defining the video summary.
One of ordinary skill in the art is not able to make and use the claimed invention because a video summary is generated without compiling a singular video summary file.  The specification does not define how the summary is generated other than in a file.   
Claim 15 recites:
15.    The method of claim 11, wherein generating the video summary from the selected portions of the video includes providing individual selected portions of the video without compiling a singular video summary file defining the video summary.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 9 recites:
9.    The system of claim 8 wherein one or more physical processors are configured such that identification of the first event of interest is based on one or more of a level change of the audio captured contemporaneously with the first event of interest, recognition of a word or phrase in the audio captured contemporaneously with the first event of interest, or a non-verbal pattern or noise present in the audio captured contemporaneously with the first event of interest.
The specification does not include noise. 
Claim 19 recites similar limitations to claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7-9, 11 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Miner (US 2011/0071792) in view of Erkkila (US 2015/0256689) and further in view of Girgensohn (US 2008/0088706).       
	Regarding claim 1, Miner discloses:

Miner abstract, Individuals participating in various sports or other physical activities can have data and media captured to provide a record of such activities. Small devices including a variety of sensors attached to individuals or equipment can capture data about the individual's performance. Video cameras, still image cameras and microphones can be placed throughout the venue or on the individuals to capture audio and image data. Audio, video, location information and performance data can be captured and then used to produce media of the activity. As a result of such data capture techniques, the data from sensors and the image and video data from the cameras are associated with the identification and location of the individual during the course of the individual’s performance. Using this information, various media, such as videos, maps and other images, and combinations thereof, can be generated for each  individual based on events occurring in the individual's performance and the location of the individual. Individuals can use such media for a variety of purposes, including but not limited to, sharing it with others.	
	Miner [0043] Given multiple segments of video data from different times and locations for an individual, these may be combined. For example, multiple video clips from an individual's run on a ski slope can be combined in time stamp order, and the result will be a video of the individual's run. In other words, as an individual moves through an environment that contains cameras, video and still images from various cameras can be selected based on when the individual is in proximity of the cameras. This combination of clips could be associated with a sound track, distributed to the individual, played back or shared online. Multiple images from a clip can be combined (for example, using P-frames data from an MPEG-4 stream) into one picture that shows the motion of the individual over time.

one or more physical processors configured by machine readable instructions to: obtain metadata for the video, the metadata including biometric information of a user captured contemporaneously with capture of the video 
Miner discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Erikkila discloses:
	Erkkila, paragraph 26, cardiac activity may be measured by a heart rate sensor based on measuring electrocardiography of the user electrically through electrodes attached to the user’s skin or optically from the user’s wrist, paragraphs 27, 28, Table 1 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miner to obtain above limitation based on the teachings of Erkkila for the purpose of measuring a user’s cardiac activity with a heart rate sensor. 

camera motion information characterizing position and/or motion of the camera during capture of the video;
Miner abstract, Individuals participating in various sports or other physical activities can have data and media captured to provide a record of such activities. Small devices including a variety of sensors attached to individuals or equipment can capture data about the individual's performance. Video cameras, still image cameras and microphones can be placed throughout the venue or on the individuals to capture audio and image data. Audio, video, location information and performance data can be captured and then used to produce media of the activity. As a result of such data capture techniques, the data from sensors and the image and video data from the  individual during the course of the individual's performance.

analyze the biometric information, the camera motion information, and/or the audio to identify events of interest and types of the events of interest within the video;
	Erkkila paragraph 39, as a consequence, the user editing or viewing the video file may see his/her performance metrics such as heart rate or speed at different time instants of the physical activity
	Erkkila, paragraph 40, as a consequence, the time marker binds the performance metrics to a certain part of the video data in the video data file, the heart rate at a time instant of carrying out a jump may be stored in the video data file and viewed later on a computer, for example, after transferring the video data file from the portable camera to the computer. 

select portions of the video for inclusion in the video summary, the portions including the events of interest, wherein different numbers of the frames are included within the portions based on different combinations of a type of the activity and the types of the events of interest such that 
the selected portions of the video include a first portion, the first portion including a first event of interest
Miner discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Girgensohn discloses 
	Girgensohn [0018] For display in a multi-camera video player, there are usually more keyframes available from a certain time segment of the video streams than there are available slots to display the keyframes. In embodiments, a subset of keyframes will be selected from a interest in the space being videotaped, and events from other techniques or sensors, for example infrared motion sensors, face detection, or radio frequency identification. For keyframe selection based on the amount of activity in frames of the keyframe's video sequence, the more activity or changes in pixels between adjacent frames, the more likely the keyframe from the video sequence will be selected for display. Keyframe selection based on motion close to points of interest can be computed by comparing the views of several cameras to determine the three-dimensional distance of motion from a point of interest. The shorter the distance of motion from the point of interest for a frame in the keyframe's video sequence, the more likely the keyframe from the video sequence will be selected for the display. Suppose keyframe selection is based on other techniques or sensors, for example a motion sensor. For cameras corresponding to the available keyframes, the more activity the motion sensor detects near a particular camera or the focal point of that camera during the time segment in question, the more likely the keyframe corresponding to that camera will be selected for the display.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miner to obtain above limitation based on the teachings of Girgensohn for the purpose of selecting keyframes for display.  

different numbers of the frames are included within the first portion based on whether the activity is a first activity type and the first event of interest is a first event type, 
	the activity is a first activity type and the first event of interest is a second event type 
the activity is a second activity type and the first event of interest is a first event type, or 

	the activity is a second activity type and the first event  of interest is a second event type
	Miner, [0022] As another example, the transmitter 112 can transmit data from its associated sensors 110 to the receiver. The sensors can include a variety of devices such as global position system (GPS) location detectors, accelerometers, capacitive sensors, infrared sensors, magnetometers, gyroscopes and other sensors. In addition to a transmitter and power source, this device would include one or more sensors and a memory device. In this example the transmitter stores time stamped sensor data, such as GPS and accelerometer data, which also can include time stamped event data obtained from processing the sensor data. For example, in skiing and snowboarding, one can detect jumps, tricks and wipeouts from the accelerometer data and store time stamped data indicating when these events occurred. Thus the transmitting device has its own log file which is transmitted to the receiver. An example of a log file for this transmitter is shown below. [0023] USERID (1234567890123456) [0024] TIMEDATESTAMP LOCATION (LAT, LON) [0025] TIMEDATESTAMP JUMP (HANGTIME) [0026] TIMEDATESTAMP TRICK (HANGTIME, ROT_X, ROT_Y, ROT_Z) [0027] TIMEDATESTAMP WIPEOUT (MAX_G_FORCE, TIME)
	
generate the video summary from the selected portions of the video.
	Girgensohn [0018] For display in a multi-camera video player, there are usually more keyframes available from a certain time segment of the video streams than there are available slots to display the keyframes. In embodiments, a subset of keyframes will be selected from a group of available keyframes based on any combination of the amount of activity in frames of the keyframe's corresponding video sequence, as described above, motion close to points of interest in the space being videotaped, and events from other techniques or sensors, for example infrared motion sensors, face detection, or radio frequency identification. For keyframe selection based on the amount of activity in frames of the keyframe's video sequence, the more activity or changes in pixels between adjacent frames, the more likely the keyframe from the video sequence will be selected for display. 
Regarding claim 6, the combination of Miner, Erkkila and Girgensohn discloses wherein the events of interest include a first event of interest identified on the basis of a change in the position and/or motion of the camera during capture of the video during capture of the first event of interest as characterized by the camera motion information.
Miner abstract, Individuals participating in various sports or other physical activities can have data and media captured to provide a record of such activities. Small devices including a variety of sensors attached to individuals or equipment can capture data about the individual's performance. Video cameras, still image cameras and microphones can be placed throughout the venue or on the individuals to capture audio and image data. Audio, video, location information and performance data can be captured and then used to produce media of the activity. As a result of such data capture techniques, the data from sensors and the image and video data from the cameras are associated with the identification and location of the individual during the course of the individual's performance. Using this information, various media, such as videos, maps and other images, and combinations thereof, can be generated for each individual based on events occurring in the individual's performance and the location of the individual. Individuals can use such media for a variety of purposes, including but not limited to, sharing it with others.	
	Miner [0043] Given multiple segments of video data from different times and locations for an individual, these may be combined. For example, multiple video clips from an individual's -frames data from an MPEG-4 stream) into one picture that shows the motion of the individual over time.
	Regarding claim 7, the combination of Miner, Erkkila and Girgensohn discloses wherein the one or more physical processors are configured such that identification of the first event of interest is based on the camera motion information for the first event of interest indicating a change in the position and/or motion of the camera.
 Miner abstract, Individuals participating in various sports or other physical activities can have data and media captured to provide a record of such activities. Small devices including a variety of sensors attached to individuals or equipment can capture data about the individual's performance. Video cameras, still image cameras and microphones can be placed throughout the venue or on the individuals to capture audio and image data. Audio, video, location information and performance data can be captured and then used to produce media of the activity. As a result of such data capture techniques, the data from sensors and the image and video data from the cameras are associated with the identification and location of the individual during the course of the individual's performance. Using this information, various media, such as videos, maps and other images, and combinations thereof, can be generated for each individual based on events occurring in the individual's performance and the location of the individual. Individuals can use such media for a variety of purposes, including but not limited to, sharing it with others.	
-frames data from an MPEG-4 stream) into one picture that shows the motion of the individual over time.
	Regarding claim 8, the combination of Miner, Erkkila and Girgensohn discloses wherein the events of interest include a first event of interest identified on the basis of the audio captured contemporaneously with the first event of interest.
 Miner abstract, Individuals participating in various sports or other physical activities can have data and media captured to provide a record of such activities. Small devices including a variety of sensors attached to individuals or equipment can capture data about the individual's performance. Video cameras, still image cameras and microphones can be placed throughout the venue or on the individuals to capture audio and image data. Audio, video, location information and performance data can be captured and then used to produce media of the activity. As a result of such data capture techniques, the data from sensors and the image and video data from the cameras are associated with the identification and location of the individual during the course of the individual's performance. Using this information, various media, such as videos, maps and other images, and combinations thereof, can be generated for each individual based on events individual's performance and the location of the individual. Individuals can use such media for a variety of purposes, including but not limited to, sharing it with others.	
	Miner [0043] Given multiple segments of video data from different times and locations for an individual, these may be combined. For example, multiple video clips from an individual's run on a ski slope can be combined in time stamp order, and the result will be a video of the individual's run. In other words, as an individual moves through an environment that contains cameras, video and still images from various cameras can be selected based on when the individual is in proximity of the cameras. This combination of clips could be associated with a sound track, distributed to the individual, played back or shared online. Multiple images from a clip can be combined (for example, using P-frames data from an MPEG-4 stream) into one picture that shows the motion of the individual over time.
	Regarding claim 9, the combination of Miner, Erkkila and Girgensohn discloses wherein one or more physical processors are configured such that identification of the first event of interest is based on one or more of a level change of the audio captured contemporaneously with the first event of interest, recognition of a word or phrase in the audio captured contemporaneously with the first event of interest, or a non-verbal pattern or noise present in the audio captured contemporaneously with the first event of interest.
Miner abstract, Individuals participating in various sports or other physical activities can have data and media captured to provide a record of such activities. Small devices including a variety of sensors attached to individuals or equipment can capture data about the individual's performance. Video cameras, still image cameras and microphones can be placed throughout the venue or on the individuals to capture audio and image data. Audio, video, location information and performance data can be captured and then used to produce media of the activity. As a result  individual during the course of the individual's performance. Using this information, various media, such as videos, maps and other images, and combinations thereof, can be generated for each individual based on events occurring in the individual's performance and the location of the individual. Individuals can use such media for a variety of purposes, including but not limited to, sharing it with others.	
Regarding claim 11, the combination of Miner, Erkkila and Girgensohn discloses:
obtaining, by the computing system, metadata for the video, the metadata including biometric information of a user captured contemporaneously with capture of the video and 
	Erkkila  [0028] Referring to Table 1, the heart rate relative to a reference for a determined period of time may be considered as a time period spent observed to be spent in a determined heart rate zone defined by at least one heart rate threshold, e.g. the heart rate is below 140 beats per minute for one minute duration. Further examples of the performance metrics data that may be derived from the physical activity data may comprise heart rate samples, heart rate variation samples, heart beat interval samples, fat consumption rate, calorie consumption rate, consumed amount of calories, activity samples, speed and/or pace samples, power samples, cadence samples, altitude samples, temperature samples, location samples, distance elapsed, time elapsed, left-right balance, running index, training load, recovery time, galvanic skin response samples, fluid balance, skin temperature samples and/or heading samples.
camera motion information characterizing position and/or motion of the camera during capture of the video;
Erkkila [0025] FIG. 1 illustrates a scenario to which embodiments of the invention may be applied and a system according to an embodiment of the invention. Referring to FIG. 1, a user carrying out a physical activity such as skiing, snowboarding, skateboarding, gymnastics, parkour, etc. may wish to record his/her performance by employing a camera system comprising one or more portable camera devices 110. The camera system may comprise a portable camera device 110 wearable by the user, e.g. attachable around the user's head (a head or helmet camera) and/or one or more cameras disposed in the environment in the area in which the user performs the physical activity. The wearable camera device 110 may comprise a casing 112 housing camera electronics and a strap 114 or another attachment mechanism attaching the camera device 110 to the user. The portable camera device may be configured to record and store video data.

analyzing, by the computing system, the biometric information, the camera motion information, and/or the audio to identify events of interest and types of the events of interest within the video;
Erkkila paragraph 39, as a consequence, the user editing or viewing the video file may see his/her performance metrics such as heart rate or speed at different time instants of the physical activity
	Erkkila, paragraph 40, as a consequence, the time marker binds the performance metrics to a certain part of the video data in the video data file, the heart rate at a time instant of carrying out a jump may be stored in the video data file and viewed later on a computer, for example, after transferring the video data file from the portable camera to the computer. 

selecting, by the computing system, portions of the video for inclusion in the video summary, the portions including the events of interest, wherein different numbers of the frames are included within the portions based on different combinations of a type of the activity and the types of the 
Girgensohn [0018] For display in a multi-camera video player, there are usually more keyframes available from a certain time segment of the video streams than there are available slots to display the keyframes. In embodiments, a subset of keyframes will be selected from a group of available keyframes based on any combination of the amount of activity in frames of the keyframe's corresponding video sequence, as described above, motion close to points of interest in the space being videotaped, and events from other techniques or sensors, for example infrared motion sensors, face detection, or radio frequency identification. For keyframe selection based on the amount of activity in frames of the keyframe's video sequence, the more activity or changes in pixels between adjacent frames, the more likely the keyframe from the video sequence will be selected for display. Keyframe selection based on motion close to points of interest can be computed by comparing the views of several cameras to determine the three-dimensional distance of motion from a point of interest. The shorter the distance of motion from the point of interest for a frame in the keyframe's video sequence, the more likely the keyframe from the video sequence will be selected for the display. Suppose keyframe selection is based on other techniques or sensors, for example a motion sensor. For cameras corresponding to the available keyframes, the more activity the motion sensor detects near a particular camera or the focal point of that camera during the time segment in question, the more likely the keyframe corresponding to that camera will be selected for the display.

different numbers of the frames are included within the first portion based on whether the activity is a first activity type and the first event of interest is a first event type, the activity is a 
Miner, [0022] As another example, the transmitter 112 can transmit data from its associated sensors 110 to the receiver. The sensors can include a variety of devices such as global position system (GPS) location detectors, accelerometers, capacitive sensors, infrared sensors, magnetometers, gyroscopes and other sensors. In addition to a transmitter and power source, this device would include one or more sensors and a memory device. In this example the transmitter stores time stamped sensor data, such as GPS and accelerometer data, which also can include time stamped event data obtained from processing the sensor data. For example, in skiing and snowboarding, one can detect jumps, tricks and wipeouts from the accelerometer data and store time stamped data indicating when these events occurred. Thus the transmitting device has its own log file which is transmitted to the receiver. An example of a log file for this transmitter is shown below. [0023] USERID (1234567890123456) [0024] TIMEDATESTAMP LOCATION (LAT, LON) [0025] TIMEDATESTAMP JUMP (HANGTIME) [0026] TIMEDATESTAMP TRICK (HANGTIME, ROT_X, ROT_Y, ROT_Z) [0027] TIMEDATESTAMP WIPEOUT (MAX_G_FORCE, TIME)

generating, by the computing system, the video summary from the selected portions of the video.
	Girgensohn [0018] For display in a multi-camera video player, there are usually more keyframes available from a certain time segment of the video streams than there are available slots to display the keyframes. In embodiments, a subset of keyframes will be selected from a group of available keyframes based on any combination of the amount of activity in frames of interest in the space being videotaped, and events from other techniques or sensors, for example infrared motion sensors, face detection, or radio frequency identification. For keyframe selection based on the amount of activity in frames of the keyframe's video sequence, the more activity or changes in pixels between adjacent frames, the more likely the keyframe from the video sequence will be selected for display. 
Regarding claim 16, the combination of Miner, Erkkila and Girgensohn discloses wherein the events of interest include a first event of interest identified on the basis of a change in the position and/or motion of the camera during capture of the video during capture of the first event of interest as characterized by the camera motion information.
Miner abstract, Individuals participating in various sports or other physical activities can have data and media captured to provide a record of such activities. Small devices including a variety of sensors attached to individuals or equipment can capture data about the individual's performance. Video cameras, still image cameras and microphones can be placed throughout the venue or on the individuals to capture audio and image data. Audio, video, location information and performance data can be captured and then used to produce media of the activity. As a result of such data capture techniques, the data from sensors and the image and video data from the cameras are associated with the identification and location of the individual during the course of the individual's performance. Using this information, various media, such as videos, maps and other images, and combinations thereof, can be generated for each individual based on events occurring in the individual's performance and the location of the individual. Individuals can use such media for a variety of purposes, including but not limited to, sharing it with others.	
-frames data from an MPEG-4 stream) into one picture that shows the motion of the individual over time. 
Regarding claim 17, the combination of Miner, Erkkila and Girgensohn discloses wherein identification of the first event of interest is based on the camera motion information for the first event of interest indicating a change in the position and/or motion of the camera.
Miner abstract, Individuals participating in various sports or other physical activities can have data and media captured to provide a record of such activities. Small devices including a variety of sensors attached to individuals or equipment can capture data about the individual's performance. Video cameras, still image cameras and microphones can be placed throughout the venue or on the individuals to capture audio and image data. Audio, video, location information and performance data can be captured and then used to produce media of the activity. As a result of such data capture techniques, the data from sensors and the image and video data from the cameras are associated with the identification and location of the individual during the course of the individual's performance. Using this information, various media, such as videos, maps and other images, and combinations thereof, can be generated for each individual based on events individual's performance and the location of the individual. Individuals can use such media for a variety of purposes, including but not limited to, sharing it with others.	
	Miner [0043] Given multiple segments of video data from different times and locations for an individual, these may be combined. For example, multiple video clips from an individual's run on a ski slope can be combined in time stamp order, and the result will be a video of the individual's run. In other words, as an individual moves through an environment that contains cameras, video and still images from various cameras can be selected based on when the individual is in proximity of the cameras. This combination of clips could be associated with a sound track, distributed to the individual, played back or shared online. Multiple images from a clip can be combined (for example, using P-frames data from an MPEG-4 stream) into one picture that shows the motion of the individual over time.
Regarding claim 18, the combination of Miner, Erkkila and Girgensohn discloses wherein the events of interest include a first event of interest identified on the basis of the audio captured contemporaneously with the first event of interest.
Miner abstract, Individuals participating in various sports or other physical activities can have data and media captured to provide a record of such activities. Small devices including a variety of sensors attached to individuals or equipment can capture data about the individual's performance. Video cameras, still image cameras and microphones can be placed throughout the venue or on the individuals to capture audio and image data. Audio, video, location information and performance data can be captured and then used to produce media of the activity. As a result of such data capture techniques, the data from sensors and the image and video data from the cameras are associated with the identification and location of the individual during the course of the individual's performance. Using this information, various media, such as videos, maps and individual based on events occurring in the individual's performance and the location of the individual. Individuals can use such media for a variety of purposes, including but not limited to, sharing it with others.	
	Miner [0043] Given multiple segments of video data from different times and locations for an individual, these may be combined. For example, multiple video clips from an individual's run on a ski slope can be combined in time stamp order, and the result will be a video of the individual's run. In other words, as an individual moves through an environment that contains cameras, video and still images from various cameras can be selected based on when the individual is in proximity of the cameras. This combination of clips could be associated with a sound track, distributed to the individual, played back or shared online. Multiple images from a clip can be combined (for example, using P-frames data from an MPEG-4 stream) into one picture that shows the motion of the individual over time.
Regarding claim 19, the combination of Miner, Erkkila and Girgensohn discloses wherein identification of the first event of interest is based on one or more of a level change of the audio captured contemporaneously with the first event of interest, recognition of a word or phrase in the audio captured contemporaneously with the first event of interest, or a non-verbal pattern or noise present in the audio captured contemporaneously with the first event of interest.
Miner abstract, Individuals participating in various sports or other physical activities can have data and media captured to provide a record of such activities. Small devices including a variety of sensors attached to individuals or equipment can capture data about the individual's performance. Video cameras, still image cameras and microphones can be placed throughout the venue or on the individuals to capture audio and image data. Audio, video, location information and performance data can be captured and then used to produce media of the activity. As a result  individual during the course of the individual's performance. Using this information, various media, such as videos, maps and other images, and combinations thereof, can be generated for each individual based on events occurring in the individual's performance and the location of the individual. Individuals can use such media for a variety of purposes, including but not limited to, sharing it with others.	

 Claims 2, 3, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Miner, Erkkila and Girgensohn and further in view of Sathya (US 8,765,945).        
Regarding claim 2, the combination of Miner, Erkkila and Girgensohn discloses the elements of the claimed invention as noted but does not disclose wherein the one or more physical processors are further configured to rank the events of interest within the video based on the biometric information, the camera motion information, and/or the audio.  However, Sathya discloses:
	Sathya claim 10, System enabling choice of the appropriate event sound from the audio-video database, System comprising of: a server; at least one software module stored on a non-transitory computer readable storage medium of the server which provides a system for enabling choice of the appropriate event sound from the audio-video database which can be accessed by a user via a server; Searching means to search the event sound ranking file in the audio-video database for the corresponding event type; Identifying means to identifying the event sound whose normalized pixel distance or absolute field distance or both best matches with the event.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Miner, Erkkila and Girgensohn to obtain 
	Regarding claim 3, the combination of Miner, Erkkila, Girgensohn and Sathya discloses 
wherein the one or more physical processors are further configured such that selection of the portions of the video for inclusion in the video summary is further based on the rankings of the individual events of interest. 
Sathya claim 10, System enabling choice of the appropriate event sound from the audio-video database, System comprising of: a server; at least one software module stored on a non-transitory computer readable storage medium of the server which provides a system for enabling choice of the appropriate event sound from the audio-video database which can be accessed by a user via a server; Searching means to search the event sound ranking file in the audio-video database for the corresponding event type; Identifying means to identifying the event sound whose normalized pixel distance or absolute field distance or both best matches with the event.
	Regarding claim 12, the Combination of Miner, Erkkila, Girgensohn and Sathya discloses further comprising ranking the events of interest within the video based on the biometric information, the camera motion information, and/or the audio.
Sathya claim 10, System enabling choice of the appropriate event sound from the audio-video database, System comprising of: a server; at least one software module stored on a non-transitory computer readable storage medium of the server which provides a system for enabling choice of the appropriate event sound from the audio-video database which can be accessed by a user via a server; Searching means to search the event sound ranking file in the audio-video database for the corresponding event type; Identifying means to identifying the event sound whose normalized pixel distance or absolute field distance or both best matches with the event.

	Regarding claim 13, the combination of Miner, Erkkila, Girgensohn and Satya discloses 
wherein selection of the portions of the video for inclusion in the video summary is further based on the rankings of the individual events of interest.
Sathya claim 10, System enabling choice of the appropriate event sound from the audio-video database, System comprising of: a server; at least one software module stored on a non-transitory computer readable storage medium of the server which provides a system for enabling choice of the appropriate event sound from the audio-video database which can be accessed by a user via a server; Searching means to search the event sound ranking file in the audio-video database for the corresponding event type; Identifying means to identifying the event sound whose normalized pixel distance or absolute field distance or both best matches with the event.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Miner, Erkkila and Girgensohn and further in view of Gong (US 7,016,540). 
	Regarding claim 10, the combination of Miner, Erkkila and Girgensohn discloses the elements of the claimed invention as noted but does not disclose wherein the one or more physical processors are configured such that number of separate portions of the video selected for inclusion in the video summary is based on a user-selected summary length.  However, Gong discloses:
inventive method finds the most static video segment, defines it as an information unit, and uses the content value computed from this segment as a threshold to cluster the remaining frames in the video sequence. Using this clustering result, either an optimal set of keyframes, or a summarized motion video with a user-specified time length is generated.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Miner, Erkkila and Girgensohn to obtain above limitation based on the teachings of Gong for the purpose of generating a summarized motion video with a user-specified time length.
  	Regarding claim 20, the combination of Miner, Erkkila, Girgensohn and Gong discloses wherein number of separate portions of the video selected for inclusion in the video summary is based on a user-selected summary length.
Gong, col 4, lines 55-60, For the input video sequence, the inventive method finds the most static video segment, defines it as an information unit, and uses the content value computed from this segment as a threshold to cluster the remaining frames in the video sequence. Using this clustering result, either an optimal set of keyframes, or a summarized motion video with a user-specified time length is generated.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022.  The examiner can normally be reached on Monday through Friday, 8:00 am to 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETIENNE P LEROUX/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        
3/10/2021